UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-15467 VECTREN CORPORATION (Exact name of registrant as specified in its charter) INDIANA 35-2086905 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Vectren Square, Evansville, IN 47708 (Address of principal executive offices) (Zip Code) 812-491-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes□ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer □Non-accelerated filer □ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). □ Yesx No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock- Without Par Value 76,517,158 July 31, 2007 Class Number of Shares Date Table of Contents Table of Contents Item Number Page Number PART I.FINANCIAL INFORMATION 1 Financial Statements (Unaudited) Vectren Corporation and Subsidiary Companies Consolidated Condensed Balance Sheets 3-4 Consolidated Condensed Statements of Income 5 Consolidated Condensed Statements of Cash Flows 6 Notes to Unaudited Consolidated Condensed Financial Statements 7 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 3 Quantitative and Qualitative Disclosures About Market Risk 37 4 Controls and Procedures 37 PART II.OTHER INFORMATION 1 Legal Proceedings 37 1A Risk Factors 37 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 4 Submission of Matters to a Vote of Security Holders 38 6 Exhibits 38 Signatures 39 Access to Information Vectren Corporation makes available all SEC filings and recent annual reports free of charge, including those of its wholly owned subsidiaries, through its website at www.vectren.com, or by request, directed to Investor Relations at the mailing address, phone number, or email address that follows: Mailing Address: One Vectren Square Evansville, Indiana47708 Phone Number: (812) 491-4000 Investor Relations Contact: Steven M. Schein Vice President, Investor Relations sschein@vectren.com Definitions AFUDC:allowance for funds used during construction MMBTU:millions of British thermal units APB:Accounting Principles Board MW:megawatts EITF:Emerging Issues Task Force MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FASB:Financial Accounting Standards Board NOx:nitrogen oxide FERC:Federal Energy Regulatory Commission OCC:Ohio Office of the Consumer Counselor IDEM:Indiana Department of Environmental Management OUCC:Indiana Office of the Utility Consumer Counselor IURC:Indiana Utility Regulatory Commission PUCO:Public Utilities Commission of Ohio MCF / BCF:thousands / billions of cubic feet SFAS:Statement of Financial Accounting Standards MDth / MMDth: thousands / millions of dekatherms USEPA:United States Environmental Protection Agency MISO: Midwest Independent System Operator Throughput:combined gas sales and gas transportation volumes -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) June 30, December 31, 2007 2006 ASSETS Current Assets Cash & cash equivalents $9.3 $32.8 Accounts receivable - less reserves of $4.8 & $3.3, respectively 148.1 198.6 Accrued unbilled revenues 59.6 146.5 Inventories 128.0 163.5 Recoverable fuel & natural gas costs - 1.8 Prepayments & other current assets 101.9 172.7 Total current assets 446.9 715.9 Utility Plant Original cost 3,925.4 3,820.2 Less:accumulated depreciation & amortization 1,475.8 1,434.7 Net utility plant 2,449.6 2,385.5 Investments in unconsolidated affiliates 196.6 181.0 Other investments 72.9 74.5 Nonutility property - net 305.6 294.4 Goodwill - net 238.0 237.8 Regulatory assets 171.8 163.5 Other assets 39.9 39.0 TOTAL ASSETS $3,921.3 $4,091.6 The accompanying notes are an integral part of these consolidated condensed financial statements. -3- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) June 30, December 31, 2007 2006 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $109.8 $180.0 Accounts payable to affiliated companies 53.7 89.9 Refundable fuel & natural gas costs 40.4 35.3 Accrued liabilities 166.3 147.2 Short-term borrowings 329.5 464.8 Current maturities of long-term debt 24.3 24.2 Long-term debt subject to tender 20.0 20.0 Total current liabilities 744.0 961.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,208.3 1,208.0 Deferred Income Taxes & Other Liabilities Deferred income taxes 238.7 260.7 Regulatory liabilities 302.7 291.1 Deferred credits & other liabilities 208.2 195.8 Total deferred credits & other liabilities 749.6 747.6 Minority Interest in Subsidiary 0.4 0.4 Commitments & Contingencies (Notes 8, 10-12) Common Shareholders' Equity Common stock (no par value) – issued & outstanding 76.5 and 76.1 shares, respectively 531.6 525.5 Retained earnings 681.0 643.6 Accumulated other comprehensive income 6.4 5.1 Total common shareholders' equity 1,219.0 1,174.2 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $3,921.3 $4,091.6 The accompanying notes are an integral part of these consolidated condensed financial statements. -4- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited – In millions, except per share data) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 OPERATING REVENUES Gas utility $191.9 $159.1 $776.0 $731.8 Electric utility 109.9 96.0 218.0 201.2 Nonutility revenues 119.9 62.4 261.7 159.0 Total operating revenues 421.7 317.5 1,255.7 1,092.0 OPERATING EXPENSES Cost of gas sold 114.6 88.5 539.1 517.5 Cost of fuel & purchased power 38.4 30.9 79.0 69.0 Cost of nonutility revenues 56.3 47.6 152.7 126.0 Other operating 111.5 68.3 218.0 141.1 Depreciation & amortization 46.7 41.9 92.4 83.5 Taxes other than income taxes 14.5 11.8 39.2 34.9 Total operating expenses 382.0 289.0 1,120.4 972.0 OPERATING INCOME 39.7 28.5 135.3 120.0 OTHER INCOME (EXPENSE) - NET Equity in earnings (losses) of unconsolidated affiliates 0.5 (2.2) 22.7 11.5 Other income (expense) – net 1.8 (8.2) 9.2 (6.1) Total other (expense) income - net 2.3 (10.4) 31.9 5.4 Interest expense 23.4 21.9 48.4 45.7 INCOME (LOSS) BEFORE INCOME TAXES 18.6 (3.8) 118.8 79.7 Income taxes 2.6 (8.1) 32.7 17.8 NET INCOME $16.0 $4.3 $86.1 $61.9 AVERAGE COMMON SHARES OUTSTANDING 75.9 75.7 75.9 75.7 DILUTED COMMON SHARES OUTSTANDING 76.7 76.0 77.0 76.1 EARNINGS PER SHARE OF COMMON STOCK: BASIC $0.21 $0.06 $1.13 $0.82 DILUTED $0.21 $0.06 $1.12 $0.81 DIVIDENDS DECLARED PER SHARE OF COMMON STOCK $0.32 $0.31 $0.63 $0.61 The accompanying notes are an integral part of these consolidated condensed financial statements. -5- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited – In millions) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $86.1 $61.9 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 92.4 83.5 Deferred income taxes & investment tax credits 1.9 0.6 Equity in earnings of unconsolidated affiliates (22.7) (11.5) Provision for uncollectible accounts 9.1 8.0 Expense portion of pension & postretirement periodic benefit cost 4.9 5.4 Other non-cash charges - net 5.9 12.8 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 128.3 268.1 Inventories 35.5 19.0 Recoverable/refundable fuel & natural gas costs 6.9 42.7 Prepayments & other current assets 26.3 (1.9) Accounts payable, including to affiliated companies (103.2) (183.6) Accrued liabilities (0.4) (32.2) Unconsolidated affiliate dividends 17.7 32.1 Changes in noncurrent assets (9.5) (17.8) Changes in noncurrent liabilities (11.0) (11.2) Net cash flows from operating activities 268.2 275.9 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Long-term debt 0.1 - Stock option exercises 5.2 0.1 Requirements for: Dividends on common stock (47.8) (46.2) Other financing activities (0.1) - Net change in short-term borrowings (135.3) (124.4) Net cash flows from financing activities (177.9) (170.5) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from: Unconsolidated affiliate distributions 11.6 0.3 Other collections 37.2 2.8 Requirements for: Capital expenditures, excluding AFUDC equity (155.2) (107.6) Unconsolidated affiliate investments (7.4) (14.2) Other investments - (0.4) Net cash flows from investing activities (113.8) (119.1) Net decrease in cash & cash equivalents (23.5) (13.7) Cash & cash equivalents at beginning of period 32.8 20.4 Cash & cash equivalents at end of period $9.3 $6.7 The accompanying notes are an integral part of these consolidated condensed financial statements. -6- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Nature of Operations Vectren Corporation (the Company or Vectren), an Indiana corporation, is an energy holding company headquartered in Evansville, Indiana.The Company’s wholly owned subsidiary, Vectren Utility Holdings, Inc. (Utility Holdings), serves as the intermediate holding company for three operating public utilities:Indiana Gas Company, Inc. (Indiana Gas), Southern Indiana Gas and Electric Company (SIGECO), and the Ohio operations.Utility Holdings also has other assets that provide information technology and other services to the three utilities.Utility Holdings’ consolidated operations are collectively referred to as the Utility Group.Vectren and Utility Holdings are holding companies as defined by the Energy Policy Act of 2005. Indiana Gas provides energy delivery services to approximately 565,000 natural gas customers located in central and southern Indiana.SIGECO provides energy delivery services to approximately 141,000 electric customers and approximately 112,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation to serve its electric customers and optimizes those assets in the wholesale power market.Indiana Gas and SIGECO generally do business as Vectren Energy Delivery of Indiana.The Ohio operations provide energy delivery services to approximately 318,000 natural gas customers located near Dayton in west central Ohio.The Ohio operations are owned as a tenancy in common by Vectren Energy Delivery of Ohio, Inc. (VEDO), a wholly owned subsidiary, (53% ownership) and Indiana Gas (47% ownership).The Ohio operations generally do business as Vectren Energy Delivery of Ohio. The Company, through Vectren Enterprises, Inc. (Enterprises), is also involved in nonutility activities in three primary business areas:Energy Marketing and Services, Coal Mining and Energy Infrastructure Services.Energy Marketing and Services markets and supplies natural gas and provides energy management services.Coal Mining mines and sells coal.Energy Infrastructure Services provides underground construction and repair and energy performance contracting services.Enterprises also has other businesses that invest in energy-related opportunities and services, real estate, and leveraged leases, among other investments.In addition, the Company has investments that generate synfuel tax credits and processing fees relating to the production of coal-based synthetic fuels.These operations are collectively referred to as the Nonutility Group.Enterprises supports the Company’s regulated utilities pursuant to service contracts by providing natural gas supply services, coal, infrastructure services, and other services. 2. Basis of Presentation The interim consolidated condensed financial statements included in this report have been prepared by the Company, without audit, as provided in the rules and regulations of the Securities and Exchange Commission.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted as provided in such rules and regulations.The Company believes that the information in this report reflects all adjustments necessary to fairly state the results of the interim periods reported.These consolidated condensed financial statements and related notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2006, filed February 16, 2007, on Form 10-K.Because of the seasonal nature of the Company’s utility operations, the results shown on a quarterly basis are not necessarily indicative of annual results. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. -7- Table of Contents 3. Comprehensive Income Comprehensive income consists of the following: Three Months Six Months Ended June 30, Ended June 30, (In millions) 2007 2006 2007 2006 Net income $ 16.0 $ 4.3 $ 86.1 $ 61.9 Comprehensive income (loss) of unconsolidated affiliates 8.3 (19.6 ) 1.8 (12.1 ) Cash flow hedges Unrealized gains - - 0.1 - Reclassifications to net income (loss) (0.2 ) (0.2 ) 0.2 (5.0 ) Income tax benefit (expense) (3.2 ) 7.7 (0.8 ) 6.5 Total comprehensive income $ 20.9 $ (7.8 ) $ 87.4 $ 51.3 Other comprehensive income of unconsolidated affiliates is the Company’s portion of ProLiance Energy, LLC’s accumulated other comprehensive income related to their use of cash flow hedges, including commodity contracts, and the Company’s portion of Haddington Energy Partners, LP’s accumulated other comprehensive income related to its unrealized gains and losses of “available for sale securities,” as defined by SFAS 115, “Accounting for Certain Investments in Debt and Equity Securities.” 4. Earnings Per Share Basic earnings per share is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding for the period.Diluted earnings per share assumes the conversion of stock options into common shares and settlement in shares of an equity forward contract (see Note 9), using the treasury stock method, as well as the conversion of restricted shares using the contingently issuable shares method,to the extent the effect would be dilutive. The following table sets forth the computation of basic and diluted earnings per share. Three Months Six Months Ended June 30, Ended June 30, (In millions, except per share data) 2007 2006 2007 2006 Numerator: Numerator for basic and diluted EPS - Net income $16.0 $4.3 $86.1 $61.9 Denominator: Denominator for basic EPS - Weighted average common shares outstanding 75.9 75.7 75.9 75.7 Equity forward dilution effect 0.2 - 0.1 - Conversion of stock options and lifting of restrictions on issued restricted stock 0.6 0.3 1.0 0.4 Denominator for diluted EPS - Adjusted weighted average shares outstanding and assumed conversions outstanding 76.7 76.0 77.0 76.1 Basic earnings per share $0.21 $0.06 $1.13 $0.82 Diluted earnings per share $0.21 $0.06 $1.12 $0.81 For the three and six months ended June 30, 2007, all options were dilutive.For the three and six months ended June 30, 2006, options to purchase an additional 2,894 shares of the Company’s common stock were outstanding, but were not included in the computation of diluted earnings per share because their effect would be antidilutive.The exercise price for these options was $27.15. -8- Table of Contents 5. Excise and Utility Receipts Taxes Excise taxes and a portion of utility receipts taxes are included in rates charged to customers.Accordingly, the Company records these taxes received as a component of operating revenues, which totaled $6.7 million and $6.0 million, respectively for the three months ended June 30, 2007 and 2006.For the six months ended June 30, 2007 and 2006, these taxes totaled $24.7 million and $23.2 million, respectively.Expenses associated with excise and utility receipts taxes are recorded as a component of Taxes other than income taxes. 6. Retirement Plans & Other Postretirement Benefits The Company maintains three qualified defined benefit pension plans, a nonqualified supplemental executive retirement plan (SERP), and three other postretirement benefit plans.The qualified pension plans and the SERP are aggregated under the heading “Pension Benefits.”Other postretirement benefit plans are aggregated under the heading “Other Benefits.” Net Periodic Benefit Cost A summary of the components of net periodic benefit cost follows: Three Months Ended June 30, Pension Benefits Other Benefits (In millions) 2007 2006 2007 2006 Service cost $ 1.4 $ 1.5 $ 0.1 $ 0.1 Interest cost 3.7 3.5 1.0 0.9 Expected return on plan assets (3.6 ) (3.4 ) (0.1 ) (0.1 ) Amortization of prior service cost 0.4 0.5 (0.2 ) (0.2 ) Amortization of transitional obligation - - 0.3 0.3 Amortization of actuarial loss 0.4 0.6 - - Net periodic benefit cost $ 2.3 $ 2.7 $ 1.1 $ 1.0 Six Months Ended June 30, Pension Benefits Other Benefits (In millions) 2007 2006 2007 2006 Service cost $ 2.8 $ 3.0 $ 0.3 $ 0.3 Interest cost 7.4 7.1 2.0 1.9 Expected return on plan assets (7.2 ) (6.8 ) (0.3 ) (0.3 ) Amortization of prior service cost 0.9 0.9 (0.4 ) (0.4 ) Amortization of transitional obligation - - 0.6 0.6 Amortization of actuarial loss 0.7 1.2 - - Net periodic benefit cost $ 4.6 $ 5.4 $ 2.2 $ 2.1 Employer Contributions to Qualified Pension Plans Currently, the Company expects to contribute approximately $8.4 million to its pension plan trusts for 2007.Through June 30, 2007, contributions of $2.6 million have been made to the pension plan trusts. 7. Transactions with ProLiance Energy, LLC ProLiance Energy, LLC (ProLiance), a nonutilityenergy marketing affiliate of Vectren and Citizens Gas and Coke Utility (Citizens Gas), provides services to a broad range of municipalities, utilities, industrial operations, schools, and healthcare institutions located throughout the Midwest and Southeast United States.ProLiance’s primary customers include Vectren’s Indiana utilities and nonutility gas supply operations as well as Citizens Gas.ProLiance’s businesses include gas marketing, gas portfolio optimization, and other portfolio and energy management services.Consistent with its ownership percentage, Vectren is allocated 61% of ProLiance’s profits and losses; however, governance and voting rights remain at 50% for each member; and therefore, the Company accounts for its investment in ProLiance using the equity method of accounting. -9- Table of Contents Transactions with ProLiance The Company, including its retail gas supply operations, contracted for approximately 76% and 77% of its natural gas purchases through ProLiance during the six months ended June 30, 2007 and 2006, respectively.Purchases from ProLiance for resale and for injections into storage for the three months ended June 30, 2007 and 2006 totaled $173.5 million and $152.4 million, respectively, and for the six months ended June 30, 2007 and 2006, totaled $446.3 million and $443.3 million, respectively.Amounts owed to ProLiance at June 30, 2007, and December 31, 2006, for those purchases were $49.9 million and $84.8 million, respectively, and are included in Accounts payable to affiliated companies.Amounts charged by ProLiance for gas supply services are established by supply agreements with each utility. Summarized Financial Information Summarized financial information related to ProLiance is presented below: Three Months Six Months Ended June 30, Ended June 30, (in millions) 2007 2006 2007 2006 Summarized Statement of Income information: Revenues $495.3 $498.3 $ 1,263.8 $ 1,474.1 Margin 14.0 12.4 64.1 55.7 Operating income 6.5 5.0 49.9 38.8 ProLiance's earnings 9.4 5.7 53.7 39.1 As of June 30, As of December 31, (In millions) 2007 2006 Summarized balance sheet information: Current assets $515.2 $652.4 Noncurrent assets 41.1 41.5 Current liabilities 285.6 452.2 Noncurrent liabilities 6.5 5.7 Equity 264.2 236.0 Vectren’s share of ProLiance’s operating results, which are included on a pretax basis in Equity in earnings of unconsolidated affiliates, were $5.7 million and $3.5 million, respectively, for the three months ended June 30, 2007 and 2006 and $32.7 million and $23.9 million year to date at June 30, 2007 and 2006, respectively.Vectren’s share of ProLiance’s earnings, after income taxes and allocated interest expense, was $2.5 million and $1.2 million for the three months ended June 30, 2007 and 2006, respectively, and was $17.8 million and $12.5 million for the six months ended June 30, 2007 and 2006, respectively. 8. Synfuel-Related Activity Pace Carbon Synfuels, LP (Pace Carbon) is a Delaware limited partnership formed to develop, own, and operate four projects to produce and sell coal-based synthetic fuel (synfuel) utilizing Covol technology. The Company has an 8.3 percent interest in Pace Carbon which is accounted for using the equity method of accounting. The Internal Revenue Code provides for manufacturers, such as Pace Carbon, to receive a tax credit for every ton of synthetic fuel sold.
